 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL PICKARD,                                Case No. 1:18-cv-00450-AWI-JLT (PC)
12                             Plaintiff,                ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS FOR ACTION TO
13               v.                                      PROCEED ON EIGHTH AMENDMENT CLAIM
                                                         AGAINST DR. HTAY AND C/Os DOE #1, #2, AND
14       M. SPEARMAN, Jr., et al.,                       #3, DISMISSING ALL OTHER CLAIMS AND
                                                         DEFENDANTS
15                             Defendants.
                                                         (Docs. 11, 12)
16

17
                Plaintiff, Michael Pickard, is a state prisoner proceeding pro se and in forma pauperis in
18
     this in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19
     States Magistrate Judge pursuant to 28 U.S.C. ' 636(b)(1)(B) and Local Rule 302.
20
                The Magistrate Judge issued the First Screening Order (Doc. 11) finding that Plaintiff
21
     stated a cognizable claim for deliberate indifference to his serious medical need in violation of the
22
     Eighth Amendment against Dr. Htay and C/Os Doe #1, #2, and #3 upon which he should be
23
     allowed to proceed. That order granted Plaintiff leave to file an amended complaint to potentially
24
     make more of his claims cognizable, or to file a notice that he did not desire to do so. (Id.) The
25
     order further indicated that if Plaintiff did not respond, the Court would recommend that the
26
     action only proceed on the claims found cognizable. (Id.) Plaintiff did not respond.1
27

28   1
         The First Screening Order was returned as undeliverable on November 27, 2018, with a notation that Plaintiff was


                                                                1
 1           On December 19, 2018, the Magistrate Judge issued Findings and Recommendations that
 2   Plaintiff proceed in this action on his Eighth Amendment Claims found cognizable in the First
 3   Screening Order (Doc. 11) against Dr. Dr. Htay and C/Os Doe #1, #2, and #3 and that all other
 4   claims and defendants be dismissed. The Findings and Recommendation was served that same

 5   date and allowed for filing of objections within twenty-one days. (Id.) Plaintiff has not filed any

 6   objections.2

 7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

 9   Findings and Recommendations to be supported by the record and proper analysis.

10           Accordingly, IT IS HEREBY ORDERED that:

11           1. The Findings and Recommendations, issued on December 19, 2018, (Doc. 12), is

12                adopted in full;

13           2. This action shall proceed on Plaintiff’s claim for deliberate indifference to his serious

14                medical need in violation of the Eighth Amendment against Dr. Htay and C/Os Doe
                  #1, #2, and #3;
15
             3. All other claims and Defendants are dismissed with prejudice from this action; and
16
             4. The action is referred to the Magistrate Judge for further proceedings consistent with
17
                  this order.
18

19
     IT IS SO ORDERED.
20
21   Dated: March 11, 2019
                                                       SENIOR DISTRICT JUDGE
22

23

24

25

26
     no longer in custody.
27   2
      Though Plaintiff has not updated his address, the Findings and Recommendations were not returned as
28   undeliverable.



                                                            2
